Citation Nr: 0420022	
Decision Date: 07/23/04    Archive Date: 08/04/04	

DOCKET NO.  96-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with hyperacidity syndrome and tropical sprue, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran completed more than 15 years of activity military 
service that terminated in May 1970.  He subsequently had 
additional active duty for training from January 1975 to 
August 1975.

This matter arises from various rating decisions rendered 
since August 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  In the aggregate, 
these increased the disability evaluation for the veteran's 
service-connected ulcer disease from 20 percent to 
30 percent, increased the disability evaluation for his 
service-connected bilateral hearing loss from noncompensable 
to 10 percent, and increased the disability evaluation for 
his service-connected tinea from noncompensable to 
10 percent.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

The Board remanded this case to the RO in both May 1999 and 
July 2001 for further action and adjudication.  The case 
subsequently was returned to the Board for further appellate 
disposition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The August 2001 VCAA notice letter to the veteran addresses 
service connection claims, not increased disability 
evaluation claims as required in the veteran's case at hand.

It is abundantly clear from the CAVC's judicial rulings on 
this subject that providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In its July 2001 remand, the Board indicated that the claims 
file reflected conflicting effective dates for the disability 
evaluations currently assigned to the disabilities at issue.  
As the Board noted on page six of its July 2001 remand, the 
RO issued a rating decision in May 2001 wherein it reflected 
a March 21, 1996 effective date for the previously granted 
10 percent evaluation for hearing loss, the 30 percent 
evaluation for duodenal ulcer, and the 10 percent evaluation 
for tinea.  
However, the RO had previously assigned a 10 percent 
evaluation for hearing loss effective November 22, 1999, a 
30 percent evaluation for duodenal ulcer effective 
February 9, 1995, and a 10 percent evaluation for tinea 
effective February 9, 1995.

The Board noted that because of the need for clarification as 
to the correct effective dates of increase for the three 
disabilities at issue, further action to reconcile these 
differences was necessary by the RO prior to the Board's 
appellate review because the correct effective dates for 
increase are integral to a final determination of the 
veteran's claims currently on appeal.  However, the record 
does not indicate that this was done.  This must be 
accomplished in order to ensure both the accuracy of the 
record and to ensure that the veteran has been accorded due 
process of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

In addition to the above, the Board notes that none of the 
disabilities at issue has been examined by VA in nearly five 
years.  Because of this, it appears that medical evidence of 
record has become stale.  The Board believes that the veteran 
should be afforded further VA examination regarding the 
disabilities at issue to ensure the adequacy of the record.

In view of the foregoing, this case is REMANDED to the VBA 
AMC for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, both VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to treatment 
of his bilateral hearing loss, duodenal 
ulcer, and tinea disability.  After 
obtaining any necessary authorization or 
medical releases, the VBA AMC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the VBA AMC 
should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).


5.  The VBA AMC should arrange fore VA 
gastrointestinal, dermatological, and 
audiological examinations of the veteran 
to ascertain the current nature and 
extent of severity of his disabilities at 
issue.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
the disabilities at issue.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


